We find no error in the action of the court in summoning more than twelve jurors. Pub. Stat. R.I. cap. 104, § 4, directs that twelve good and lawful men shall be returned. The summoning of more than twelve may frequently be necessary in order to secure the twelve good and lawful men required. If these are obtained, the defendant can have no ground of complaint because more than twelve good men were summoned to attain this result. FitchburgR.R. Co. v. B.  M. Railroad, 3 Cush. 58, 85; Hosmer v.Warner, 15 Gray, 46.
The defendant has no ground of complaint because of the alleged exclusion of the testimony of Shippee. Assuming that the testimony was proper, the defendant had already had the benefit of it in the previous answers of the witness. *Page 799 
We see no occasion to disturb the verdict on the ground that the damages were excessive.